PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 18, 2012, in Santa Rosa County Circuit Court case numbers 2011-CF-001050 and 2011-CF-001065, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the services of appointed counsel at public expense, the trial court is directed to appoint counsel to represent him in the appeal authorized by this opinion.
VAN NORTWICK, CLARK, and SWANSON, JJ., concur.